                        Case 7:18-cr-00284-JSR Document 225 Filed 09/24/20 Page 1 of 7
AO 245B (Rev 09/19)   Judgment in a Criminal Case       (form modified within District on Sept 30, 2019)
                      Sheet I



                                           UNITED STATES DISTRICT COURT
                                                            Southern District of New York
                                                                                    )
               UNITED STATES OF AMERICA                                             )        JUDGMENT IN A CRIMINAL CASE
                                  v.                                                )
                         Edwin Guerrier                                             )
                                                                                             Case Number: 7:S4 18CR00284-001(JSR
                                                                                    )
                                                                                    )        USM Number: 85474-054
                                                                                    )
                                                                                    )        ____Iheodore S. Green, Es.9..:__
                                                                                    )        Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1            -            -tt-:-----             -
D pleaded nolo contendere to count(s)                              ! ! USDC       ~.;o:. Y
                                                                    '
   which was accepted by the court.                                 1   !)Of'T fMl:J'-ff
D was found guilty on count(s)                      : t·.LECTlH iNICALLY FILED
                                           --------++----
   after a plea of not guilty.                                      i   l>1 ~-   #: __      --~~f-1-+'--,,,.-
                                                                   ' ",\JT
                                                                   1             r:r f.D:
The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                                    Offense Ended
21USC 846, 21USC 841             Conspiracy-Distribute & Possess with Intent to Dist. Cocaine                         3/30/2018            1




       The defendant is sentenced as provided in pages 2 through                   _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)                    ---------------- ----------                                              -   -

Ill Count(s)      of the underlying indictements             D is          Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 da:y:s of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material cnanges in economic circumstances.

                                                                                                                     9/23/2020     ----------
                                                                                   Date of Imposition of Judgment



                                                                                   Si~-~"---A.->'--------------




                                                                                                            Hon. Jed S. Rakoff, U.S.D.J.

                                                                                   N=~dT,Uc;;:'v.° ~ (_)
                                                                                   Date   r-!1-/j                               ------         ------
                         Case 7:18-cr-00284-JSR Document 225 Filed 09/24/20 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment - Page     2   of   7
 DEFENDANT: Edwin Guerrier
 CASE NUMBER: 7:S4 18CR00284-001 (JSR

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  On Count 1:One Hundred Fifty Six (156) months.




       ll!   The court makes the following recommendations to the Bureau of Prisons:
              Incarceration as close to Newburgh, N.Y. as possible.




       li1   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
             D at    _________                    D a.m.       D p.m.       on

             D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                      to

  at                                                , with a certified copy of this judgment.
             -------------

                                                                                                   UNITED STATES MARSHAL


                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
                         Case 7:18-cr-00284-JSR Document 225 Filed 09/24/20 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3     of
DEFENDANT: Edwin Guerrier
CASE NUMBER: 7:S4 18CR00284-001(JSR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Count 1: Five (5) years.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.    Ill' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 7:18-cr-00284-JSR Document 225 Filed 09/24/20 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                                               4_ _ of
                                                                                             Judgment-Page _ _ _
DEFENDANT: Edwin Guerrier
CASE NUMBER: 7:S4 18CR00284-001 (JSR

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your i:iosition or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date - - - - - - - - - -
AO 245B (Rev. 09/19)     Casein7:18-cr-00284-JSR
                       Judgment   a Criminal Case      Document 225 Filed 09/24/20 Page 5 of 7
                       Sheet 3D - Supervised Release
                                                                                         Judgment-Page   _5_    of      7
DEFENDANT: Edwin Guerrier
CASE NUMBER: 7:S4 18CR00284-001 (JSR

                                     SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in an out patient program approved by the United States Probation Office for substance
 abuse, which program may include drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
 treatment provider, as approved by the Probation Department. The defendant will be required to contribute to the cost of
 services rendered (copayment) in the amount to be determined by the Probation Officer, based on ability to pay or
 availability of third party payment.

 2. The defendant shall be supervised in his district of residence.
AO 245B (Rev. 09/19)      Casein 7:18-cr-00284-JSR
                       Judgment   a Criminal Case               Document 225 Filed 09/24/20 Page 6 of 7
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                    Judgment - Page       6    of ___7
                                                                                                                                     __ _
 DEFENDANT: Edwin Guerrier
 CASE NUMBER: 7:S4 18CR00284-001(JSR
                                              CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                                    AVAA Assessment*             NTA Assessment**
 TOTALS           $    100.00             $                        $                     $                            $



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage




 TOTALS                              $                          0.00           $ _ _ _ _ _ __       0.00


 D     Restitution amount ordered pursuant to plea agreement $
                                                                        ----------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine   D restitution.
       D the interest requirement for the         D    fine     D restitution is modified as follows:

 * Amy, Vicky, and Andy Child PomographJ'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act 012015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)      Casein 7:18-cr-00284-JSR
                       Judgment  a Crimmal Case                Document 225 Filed 09/24/20 Page 7 of 7
                       Sheet 6- Schedule of Payments
                                                                                                        Judgment-Page __J,__ of _ _L             __
 DEFENDANT: Edwin Guerrier
 CASE NUMBER: 7:S4 18CR00284-001 (JSR

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$ _j_00.0_Q_ ____ due immediately, balance due


            •       not later than                                 , or
            •       in accordance with
                                         •   C,
                                                  •    D,
                                                               •    E, or     D F below; or
 B     •    Payment to begin immediately (may be combined with              • c,     OD,or       D F below); or

 C     D Payment in equal          _ _ _ _ _ (e.g, weekly, monthly, quarterly) installments of $ ____ over a period of
           ._   _   _ _    (e.g., months or years), to commence
                                                             ______ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal              _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _          (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several             Corresponding Payee,
       (including defendant number)                         Total Amount                    Amount                       if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       $450,00 in U.S. currency and property.


 Payments ~h~ll be a_pplied _in the following ord~r: (1) ~sse_ssment, (2) restitution princ~al, (3) ~estitution interest, (4) AVAA assessment,
 (5) fine pnnc1pal, (6) fine mterest, (7) commumty rest1tut10n, (8) NTA assessment, (Y) penalties, and (10) costs mcluding cost of
 prosecution and court costs.                                                                                           '
